Citation Nr: 1141387	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, to include as secondary to service-connected frostbite residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to May 1958. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2005 rating decision  by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in August 2010 and June 2011, at which time it was remanded for further evidentiary development to include providing the Veteran proper notice, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  Additional notification was provided to the Veteran via an August 2010 letter, additional VA treatment records have been added to the file, and VA medical examination was accorded to the Veteran in October 2010 which addressed the etiology of his arthritis.  In June 2011, however, the Board found that the opinion promulgated by the October 2010 VA examiner was inadequate for resolution of this claim, and remanded the matter for clarification.  The examiner subsequently provided addendums to the October 2010 VA examination, and, as detailed below, the Board finds the opinion(s) expressed in these addendums are adequate for resolution of this case.  Consequently, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current arthritis of multiple joints was incurred in or otherwise the result of his active service, to include as secondary to his service-connected frostbite residuals.

CONCLUSION OF LAW

Service connection is not warranted for arthritis, to include as secondary to service-connected frostbite residuals.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in August 2004 prior to the September 2005 rating decision that is the subject of this appeal.  The Board notes that the claim was originally denied pursuant to a November 2004 rating decision, however, additional evidence was received within one year of that determination and the RO then issued the rating decision on appeal which confirmed and continued the prior denial.  The Veteran was also sent additional notification via August 2005 and August 2010 letters, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his claim for service connection, to include on a secondary basis, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the August 2010 letter included information regarding the assignment of disability ratings and effective dates as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  In view of the foregoing, the Board finds that the Veteran was notified of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the duty to notify has been satisfied. 

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified outstanding evidence which relates the etiology of his current arthritis to service, to include as secondary to a service-connected disability.  As part of his Substantive Appeal, he indicated that no hearing was desired in this case.  Moreover, he was accorded a VA medical examination in October 2010 which included, in conjunction with addendums, an opinion that addressed the etiology of the current arthritis.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2010 VA examiner on this matter, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under the law, certain chronic diseases such as arthritis are entitled to a grant of service connection on a presumptive basis if found to be present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has also contended that his arthritis is secondary to his service-connected frostbite residuals.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis

In this case, and for the reasons stated below, the Board finds that the Veteran's claim of service connection for arthritis must be denied as the preponderance of the evidence is unfavorable.

Initially, the Board notes that while the Veteran is competent, as a lay person, to describe pain and other visible symptomatology of his joints, he is not competent to diagnose the cause of such symptoms as arthritis because specific medical testing is required for such a diagnosis.  Similarly, with respect to his contention of secondary service connection, whether service-connected residuals of frostbite of the feet caused or aggravated arthritis are not subject to lay observation; whether one disability caused or aggravated another is a medically complex question.  In other words, such a relationship is of the type that competent medical evidence is required.  Nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the recent holding of Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

The Board further finds that the Veteran's service treatment records do not reflect he was diagnosed with or treated for arthritis while on active duty, to include his May 1958 discharge examination.  Granted, these records do reflect he was treated for frostbite of the feet in January 1958.  Moreover, the first competent medical finding of arthritis appears to be many years after the Veteran's separation from service.

Inasmuch as the first indication of arthritis was not within the first post-service year, the Veteran is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board notes that the Veteran submitted a VA treatment record dated in March 2006 which indicates that the Veteran was diagnosed as having rheumatoid arthritis and pains in his hips and knees.  Handwritten on that record is a statement that the Veteran "is disabled by arthritis both osteo and rheumatoid . . . [i]t is as likely as not that his service activity contributed to his disability particularly the osteoarthritis."  There is no competent medical opinion even suggesting that the Veteran's current arthritis of multiple joints was either caused by, or aggravated by, his service-connected frostbite residuals.  Although the Veteran contends such is the case, the Board has already determined he is not competent to make such a determination.  Further, the Veteran was afforded a VA joints and spine examination in October 2010 that address this matter.  Among other things, the examiner reviewed the claims file; performed a physical examination and obtained several X-rays.  The impression was degenerative joint disease (DJD) of both knees, both wrists, and the lumbar spine.  According to the examiner:

It is the opinion of the examiner that his joint arthritis is not related to his frostbite nor his military service. The rationale is that there is no documentation in the C-File for arthritic pain of the joints. Also, the frostbite would not affect the joints in this matter. 

It is the opinion of the examiner that his L-Spine [lumbar spine] condition is not related to his time in service nor his frostbite. The rationale is that there is no documentation of this condition in the C-File nor would frostbite affect his spine in this way. DJD [degenerative joint disease] is caused by the normal ageing process.

As noted in the Introduction, the Board found in June 2011 that the examiner's stated rationale for his opinion was inadequate for resolution of this case, and remanded the case for clarification of the examiner's opinion.  

In a July 2011 addendum, the October 2010 VA examiner opined that there was no relationship to frostbite aggravating or advancing the Veteran's DJD (arthritis).  Thereafter, in an August 2011 addendum, the examiner stated that the rationale was that frostbite did not affect/aggravate/ or advance DJD of the joints or spine.  Later that same month, in another addendum, the examiner referenced the antalgic gait that was observed on the October 2010 examination.  However, the examiner stated that the current gait was due to the arthritis of the Veteran's spine and joints, and was not attributable to the affects of frostbite.  

In summary, the Veteran is not competent to diagnose and/or determine the etiology of his current arthritis; the first competent medical finding of arthritis was years after his separation from service; and the most probative evidence is against it being related to active service, to include as secondary to a service-connected disability.  While a medical practitioner provided a statement indicating that it was at least as likely as not that service activity contributed to current arthritis, the practitioner did not explain what service activity many years earlier contributed to current arthritis and how he reached that conclusion.  Accordingly, the physician's opinion is outweighed by the VA Compensation and Pension opinions.  A VA examiner noted a review of the claims folder and concluded that the service-connected residuals of frostbite of the feet did not affect/aggravate/or advance degenerative joint disease of other joints or the spine.  The examiner noted that degenerative joint disease was caused by the normal aging process.  In addition, joint arthritis was not related to frostbite or his military service.  The examiner also found that the Veteran's altered gait was due to the arthritis of the Veteran's spine and joints, and was not attributable to the affects of frostbite, therefore, secondary service connection is not warranted based on the theory that the altered gait is due to the service-connected residuals of a cold injury of the feet.  The Board finds that the VA Compensation and Pension opinions are entitled to greater probative weight as the opinion was supported and was based on the conduct of an examination and a review of the medical history.  For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current arthritis of multiple joints was incurred in or otherwise the result of his active service, to include as secondary to his service-connected frostbite residuals.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for arthritis, to include as secondary to service-connected frostbite residuals, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


